Pee Cueiam :
One of these appeals is from a preliminary decree and the other from the final decree dismissing the bill in the same case. Practically the cases are one.
The general rule in this state unquestionably is to permit a sale of any alleged interest in land of the defendant in the judgment. If the defendant has no interest in the land, no title passes by such sale. If there be a substantial doubt and the particular sale is not forbidden by an act of assembly, the question is left to be determined in an action of ejectment Reeser v. Johnson, 76 Pa. 313; Davis v. Michener, 106 Pa. 395.
*486There is no fact shown here to take this ease out oí tne general rule, and there was no error in dismissing the bill.
Decree affirmed in each case and the appeals dismissed, at the costs of the appellants therein.